Citation Nr: 1631640	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for status post discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, prior to September 25, 2014.

2.   Entitlement to a rating in excess of 40 percent for status post discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, since September 25, 2014.

3.   Entitlement to an initial rating in excess of 20 percent for L4-L5, L5-S1 radiculopathy with neuropathy, right lower extremity prior to September 25, 2014.

4.   Entitlement to an initial rating in excess of 20 percent for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity prior to September 25, 2014.

5.   Entitlement to a rating in excess of 40 percent for L4-L5, L5-S1 radiculopathy with neuropathy, right lower extremity since September 25, 2014.


6.   Entitlement to a rating in excess of 40 percent for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity since September 25, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from March 1990 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO, inter alia, continued a 20 percent disability rating for the Veteran's lumbar spine condition.  Subsequently, the RO issued another rating decision in April 2007, which again continued a 20 percent disability rating for the Veteran's lumbar spine condition.  In May 2007, the Veteran filed a notice of disagreement (NOD) with that decision.  In February 2008, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

The Veteran testified at a Travel Board hearing held at the Montgomery, Alabama RO, before a Veterans Law Judge in August 2008.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In November 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In November 2009, the Board remanded the Veteran's claim for a higher rating for spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  

In July 2011, the Board again remanded the Veteran's claim for a higher rating for spinal discectomy for herniated nucleus puposus, L5-S1, and hemilaminectomy, left, L5, to the RO, so that the Veteran could be afforded a new VA spine/neurological examination.

In a May 2012 rating decision, the RO granted service connection for L4-L5, L5-S1 radiculopathy with neuropathy, right and left lower extremity, and assigned evaluations of 20 percent for each lower extremity, effective August 24, 2011.

In June 2014, the Board again remanded the Veteran's claim for a higher rating for spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, for further action, to include additional development of the evidence.  After accomplishing further action, the RO increased the Veteran's service-connected spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5 to 40 percent from September 25, 2014.  Additionally, the RO increased the rating for the Veteran's service -connected L4-L5, L5-S1 radiculopathy with neuropathy, and assigned each lower extremity an evaluation of 40 percent effective September 25, 2014, as reflected in the January 2015 rating decision and supplemental statement of the case (SSOC).  The RO then returned this matter to the Board for further appellate consideration.

As a preliminary matter, the Board notes that although the Veteran has not perfected an appeal with respect to his claims for an increased rating for his radiculopathy in his left and right lower extremities, both prior to and since September 25, 2014, because these matters were included in the January 2015 SSOC and are considered a part of the increase rating for the spine claim that is on appeal, and because the Veteran has specifically asserted that he continues to seek entitlement to a higher rating, the Board finds that these issues are properly under appellate consideration. 

The Board notes that additional records have been added to the record since the issuance of the SSOC, however, these records related to the Veteran's diabetes and any reference to the Veteran's back is cumulative.  Therefore the appeal is properly before the Board.  38 C.F.R. § 20.1304 (2015). 


FINDINGS OF FACT

 1.   For the period prior to September 25, 2014, the Veteran's spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5 disability manifested with forward thoracolumbar flexion limited to no less than 45 degrees and a combined range of motion of the thoracolumbar spine of no less than 194 degrees with approximately 50% loss of motion due to pain, but was not productive of ankylosis or been shown to involve intervertebral disc syndrome with any period of incapacitation; and the Veteran has not been shown to experience bladder dysfunction apparently as a separately ratable neurological manifestation of his service-connected spinal discectomy for herniated nucleus pulposes, L5-S1, hemilaminectomy, left L5 disability. 

 2.   Since September 25, 2014, the Veteran's spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5 disability manifested with forward thoracolumbar flexion limited to no less than 10 degrees, but was not productive of ankylosis.  However, the Veteran had at least 6 weeks of incapacitating episodes over a 12 month period.  The Veteran has not been shown to experience bladder dysfunction as a separately ratable neurological manifestation of his service-connected spinal discectomy for herniated nucleus pulposes, L5-S1, hemilaminectomy, left L5 disability.

 3.   For the period prior to September 25, 2014, the Veteran experienced moderate radiculopathy of the right lower extremity, involving L2/L3L/L4 nerve roots, as a separately ratable neurological manifestation of service-connected spinal discectomy for herniated nucleus pulposes, L5-S1, hemilaminectomy, left L5 disability. 

 4.   For the period dating from December 22, 2006 to August 24, 2011, the Veteran has been shown to experience a decrease in sensation in his left lower extremity, involving L4-L5, L5-S1 nerve roots, as a separately ratable neurological manifestation of service-connected spinal discectomy for herniated nucleus pulposes, L5-S1, hemilaminectomy, left L5 disability.

 5.   For the period dating from August 24, 2011 to September 25, 2014, the Veteran has been shown to experience moderate radiculopathy of the left lower extremity, involving L4-L5, L5-S1 nerve roots, with no marked muscular atrophy.

 6.   Since September 25, 2014, the Veteran has been shown to experience moderately severe radiculopathy of the right lower extremity, involving L4-L5, L5-S1 nerve roots, with no marked muscular atrophy. 

 7.   Since September 25, 2014, the Veteran has been shown to experience moderately severe radiculopathy of the left lower extremity, involving L4-L5, L5-S1 nerve roots, with no marked muscular atrophy.


CONCLUSIONS OF LAW

 1.   The criteria for a rating of 40 percent for service-connected spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, prior to September 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).  

 2.   The criteria for a rating of 60 percent for service-connected spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, since September 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).  

 3.   The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity prior to September 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).

 4.   The criteria for an initial rating of 10 percent for radiculopathy of the left lower extremity from December 22, 2006 to August 24, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).

 5.   The criteria for a rating higher than 20 percent for radiculopathy of the left lower extremity from August 24, 2011 to September 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).

 6.   The criteria for a rating higher than 40 percent for radiculopathy of the right lower extremity, from September 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).

 7.   The criteria for a rating higher than 40 percent for radiculopathy of the left lower extremity since September 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post-rating letters from June 2007 and June 2008 provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's back disability, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letter, and opportunity for the Veteran to respond, the January 2015 rating decision and SSOC reflect the most recent adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records, VA treatment records and the reports of VA examinations.  Also of record, and considered in connection with the appeal, is the transcript of the Veteran's August 2008 hearing, as well as various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

The Board again notes that in November 2015, the Veteran was notified that the VLJ who conducted his hearing was no longer available and that he had a right to another hearing.  The Veteran declined in November 2015 and asked the Board to consider his case on the evidence of record. 

As noted, the Board sought further development of the Veteran's claims in November 2009, July 2011, and June 2014.  On remand in November 2009, the Board directed the RO to arrange for the Veteran to undergo a VA examination.  Notably, during the August 2008 hearing, the Veteran testified that the December 2006 examiner did not take into account the amount of pain he felt after the exertion required by the examination testing.  The Veteran also claimed that his condition had worsened.  Therefore, the Board requested another examination to obtain further information as to the severity of the Veteran's service-connected spine disability, and that examination was conducted in December 2010.  

Because the examiner was unclear as to whether the Veteran's urinary incontinence or any other neurological abnormality was related to his lumbar spine condition, in July 2011, the Board directed the RO to afford the Veteran an additional VA spine examination that specifically addressed whether his urinary incontinence was related to his spine disability.  That examination report included an interview with the Veteran, a review of the record and full evaluations of the Veteran's lumbar spine.  The Veteran was also afforded another VA examination in September 2014.  The Board finds that this examination is adequate as it involved an interview with the Veteran with consideration of his lay statements and symptoms, and the results of a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issues herein decided have been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

Under these circumstances, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Increased Ratings

A. General Laws

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Here, as the AOJ has already awarded staged ratings for the spine disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.  


1. Increased Rating for Spine

Although the ratings for the Veteran's spine disability have been assigned under Diagnostic Code 5293, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Under the Formula for Rating IVDS based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The rating formula provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes of having a total duration of at least one week, but less than two weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  


Increased rating in Excess of 20 Percent prior to September 25, 2014

Facts

The relevant evidence in the record includes the Veteran's private treatment records, VA treatment records and reports of VA examinations conducted in December 2006, October 2010, August 2011 and September 2014.  

For the period prior to September 25, 2014, the record establishes that the Veteran's thoracolumbar flexion was primarily limited to no less than 35 degrees and that the combined thoracolumbar range of motion was limited to no less than 150 degrees, without objective evidence of ankylosis.  The Veteran stated that he did not have any incapacitating episodes at his December 2006, October 2010 and August 2011, VA examinations.

VA treatment records dated in October 2006 document the Veteran's lower back pain.  

A December 2006 VA examination documents the results of range of motion testing of the lumbar spine: forward flexion to 60 degrees with limitation due to severe pain; extension to 20 degrees with limitation due to severe pain; left lateral flexion to 30 degrees with limitation due to severe pain; right lateral flexion to 30 degrees with limitation due to severe pain; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees with limitation due to severe pain.  Continuous and moderate pain was noted with stiffness and weakness of the low back.  The examiner noted that the Veteran was unable to demonstrate repetitive use due to severe pain of the lumbar spine.  The VA examiner also noted the Veteran's complaints of constant back pain and that his back pain radiated down his left leg into his foot on occasion, causing numbness.  He noted that pain was worse with lifting and standing.  The Veteran also reported that when he would ride his lawnmower, the twisting motion aggravated his back.  The additional limitation of motion and functional impairment during flare-ups was approximately 50 to 75 percent.  The Veteran reported that his activities of daily living, such as eating, grooming, bathing and toileting, were within normal limits, but he had a problem bending from the waist and dressing himself.  The Veteran stated that the condition aggravated his occupation where he worked in supplies and stated that sometimes he had to lift heavy objects which aggravated his back.  The Veteran stated that he was not able to participate in any strenuous activity at all due to his lumbar spine condition.  In December 2006, the Veteran did not report any incapacitation in the 12 month period where he was put on bedrest by a physician.  

A December 2006 MRI conducted by a private physician indicated that the Veteran had hypertrophic osteoarthritis changes in the mid and lower thoracic spine with mild sclerosis, degenerative disk disease with minimum disk bulge at T7 through 8 and T9 through T10, mild hypertrophic osteoarthritis changes in the lumbar spine; mild degenerative disk disease with minimal angular bulging at L3 through L4, L4 through L5, and L5 through S1, greater at the L4 through L5 level, and mild canal stenosis. 

In a statement submitted in January 2007, the Veteran's supervisor indicated that he noticed that the Veteran was in pain while doing his job as well as after his work was complete.  The Veteran's supervisor indicated that the Veteran spent long hours sitting at his computer and when he would try to get out of his chair, the Veteran was seemingly in severe pain in his lower back and had trouble getting up and moving/walking.  The supervisor indicated that he personally saw the Veteran taking 800 mg of Motrin on many occasions after having to lift and move supplies and furniture.  He indicated that it is very obvious that the Veteran had lower back pain and even after taking the Motrin, he noticed that the Veteran's pain did not subside.

The Veteran testified at his August 2008 hearing that although he was able to complete the range of motion testing done by the VA examiner, he experienced pain afterwards.  The Veteran also testified that his job at the time was restricted because he could not lift much due to his back condition.  He testified that he would miss work approximately two to three days a month to recover from back pain caused from walking up and down stairs, which was often a requirement of his job.  The Veteran also testified that he experienced numbness mostly in his left foot and leg, and occasionally in his right foot and leg, as a result of his lumbar spine condition. 

In a November 2009 remand, the Board determined that the Veteran should be afforded a new VA examination because the Veteran indicated at his August 2008 hearing that his condition had worsened and because it had been three years since his last examination.  The remand instructed the examiner to set forth all orthopedic symptomatology associated with the Veteran's spinal disorder, including loss of range of motion during flare-ups, and any associated neurologic symptomatology.  

On October 2010 examination, the Veteran reported having low back pain as a constant throb with sharp "pinching" or spasm intermittently, rated as a 6 on a 0-10 pain scale.  The Veteran also reported severe flare-ups that occurred weekly with a duration of 3 to 7 days which were precipitated by prolonged standing or lifting.  The Veteran reported that during flare-ups, he had an additional 50 percent loss of motion and loss of function.  The Veteran indicated that pain increased with lifting less than 20 pounds, prolonged standing or sitting, or lying supine.  He also stated that his back condition had a moderate effect on driving and traveling, shopping, yardwork/gardening, and mild effect while standing when grooming.  The examiner noted no incapacitating episodes.  Range of motion testing revealed flexion to 45 degrees, extension to 22 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 22 degrees, right lateral rotation to 30 degrees.  The examiner noted objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion without additional limitations after three repetitions of range of motion testing.  The Veteran indicated that he lost 11 weeks of work as a result of his lumbar back condition and prostate condition.  The examiner diagnosed chronic lumbar spine degenerative disease with spondylosis at L2-L3 and L5-S1.

In a July 2011 Remand, the Board again ordered a new VA examination.  The October 2010 VA examiner noted that the Veteran experienced urinary incontinence, and wore absorbent material that must be changed less than two times per day; however, the examination report did not indicate whether the Veteran's urinary incontinence or any other neurological abnormality was related to his lumbar back condition.

An April 2011 MRI of the lumbar spine revealed that the Veteran had mild to moderate spinal stenosis at L4-L5, with disc bulge and facet arthropathy, with no disc herniation. 

On August 2011 examination, the Veteran reported constant low back pain, described as spasms that radiate with intermittent numbness into bilateral legs down to his feet.  The Veteran rated pain as a 7 or more out of 10.  The Veteran reported flare-ups that impact the function of the lumbar spine.  He stated that he loses 90 percent of function with flare-ups which are caused by lifting heavy items and prolonged standing after 5-10 minutes if he does not shift his weight.  The Veteran reported that his pain is alleviated with Motrin, muscle relaxers, and pain medications.  Range of motion testing revealed flexion to 35 degrees with objective evidence of pain beginning at 20 degrees, extension to 20 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral flexion to 15 degrees with objective evidence of painful motion beginning at 5 degrees, left lateral flexion to 15 degrees with objective evidence of painful motion beginning at 5 degrees, right lateral rotation to 10 degrees with objective evidence of painful motion beginning at 5 degrees, and left lateral rotation to 10 with objective evidence of painful motion beginning at 5 degrees.  The examiner noted that the Veteran had functional impairment of the lumbar spine with less movement than normal after repetitive use and from pain on movement.  The examiner also noted that the Veteran had tenderness over S1 mid-scrum and bilateral paraspinals lower lumbar spine.  The examiner noted that the Veteran had guarding or muscle spasm of the lumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  He noted that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine but did not have any incapacitating episodes over the 12 months prior due to IVDS.  The Veteran stated that he missed 8-10 days of work within a 12 month period due to his back condition and that he goes home at times when he has flare-ups, estimating 12 times in 12 months, but not with every flare-up.  The Veteran stated that he changes job tasks as needed to avoid heavy lifting greater than 40 pounds.

Analysis

As indicated above, for the period prior to September 25, 2014, thoracolumbar range of motion testing in December 2006 revealed loss of thoracolumbar motion, with thoracolumbar flexion to 60 degrees with a combined thoracolumbar motion of 200.  The examiner also indicated that there was approximately 50 to 75 percent additional limitation of motion and functional impairment during flare-ups.  October 2010 range of motion testing revealed thoracolumbar flexion to 45 degrees with a combined thoracolumbar motion of 169.  The Veteran reported an additional 50% loss of motion and loss of function on flare-ups.  On repetition, the examiner noted objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion without additional limitations after three repetitions of range of motion testing.  On VA examination in August 2011, range of motion testing revealed flexion to 35 degrees with objective evidence of pain beginning at 20 degrees, extension to 20 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral flexion to 15 degrees with objective evidence of painful motion beginning at 5 degrees, left lateral flexion to 15 degrees with objective evidence of painful motion beginning at 5 degrees, right lateral rotation to 10 degrees with objective evidence of painful motion beginning at 5 degrees, and left lateral rotation to 10 with objective evidence of painful motion beginning at 5 degrees.  The examiner noted that the Veteran had functional impairment of the lumbar spine with less movement than normal after repetitive use and from pain on movement.  Additionally, the evidence of record dated prior to September 25, 2014, includes no reference to ankylosis. 

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Board notes the above evidence clearly indicates that the Veteran has additional functional loss due to pain, and that pain begins at 20 degrees.  The Veteran had actual motion beyond 20 degrees and thus the objective examination results do not compel an increased evaluation in this case.  See Mitchell, 25 Vet. App. 32.  However, the Board notes that flare-ups were reported and no estimation was made as to their functional impact in terms of degrees of lost motion.  Thus, assuming some further loss beyond the 35 degrees shown with repetitive testing, and finding that the pain complaints tend to better approximate the criteria for the next-higher evaluation of 40 percent, such rating is deemed warranted here. 

While the Board finds that a 40 percent evaluation is appropriate here, the evidence does not show symptoms warranting a rating in excess of 40 percent.  Indeed, there is no evidence of ankylosis of the thoracolumbar spine, much less ankylosis of the entire spine.  Additionally, the evidence of flare-ups in pain does not increase the level of disability to a level equivalent with anklysosis of the thoracolumbar spine. 

The rating code provides a separate rating formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237, Note (6).  Note (6) explains that these criteria may be used in place of, but not in addition to, the criteria from the General Rating Formula, and the Veteran should be awarded the higher of the two ratings.  Id.  A rating in excess of 40 percent based on intervertebral disc syndrome with incapacitating episodes requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  Here, VA examinations from December 2006, October 2010, and August 2011 indicate that the Veteran did not have any incapacitating episodes within the past 12 months.  Therefore, the evidence shows incapacitating episodes of less frequency and duration than that required for a higher rating.  As such, a rating in excess of 40 percent would not be warranted under that formula either.  38 C.F.R. § 4.71a, DC 5237, Note (6).

Additionally, for the period prior to September 25, 2014, medical evidence of record indicates that the Veteran experienced urinary incontinence and was required to wear absorbent material that required changing less than two times per day.  Pursuant to a June 2014 remand by the Board, the Veteran was afforded a VA urinalysis examination to determine whether the Veteran's urinary symptoms were related to his low back disorder.  In a September 2014 VA examination, the examiner noted that the Veteran's symptoms began in 2008, after prostate cancer surgery.  The Veteran reported that he underwent a sling procedure after the surgery in an attempt to fix the incontinence, but the surgery was unsuccessful.  The examiner opined that the etiology of the voiding dysfunction was due to the Veteran's prostate cancer surgery, for which the Veteran is already service connected and rated.  As such, the Board finds that a separate compensable rating for urinary incontinence is not warranted as it is not otherwise shown to be caused by the Veteran's service connected back disability.

The Board will discuss radiculopathy for the time period prior to September 25, 2014 below.  Radiculopathy notwithstanding, the Board finds that the Veteran has not experienced any additional objective neurological abnormalities related to his lumbar spine disease, such as bowel dysfunction, and therefore does not warrant a separate compensable rating.  

Accordingly, the Board concludes that for the period prior to September 25, 2014, the Veteran is entitled to a rating of 40 percent, and no higher, for his herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5. 


Increased Rating in Excess of 40 Percent from September 25, 2014

For the period beginning on September 25, 2014, the record establishes that the Veteran experienced pain after lifting small things like grocery bags and that it was painful for the Veteran to squat, stoop, or bend his back.  The Veteran reported that he cannot stand for more than a few minutes, can only walk a short distance, and that sitting causes severe pain.  

On examination in September 2014, the Veteran's thoracolumbar flexion was limited to 10 degrees with objective evidence of painful motion beginning at 0, extension was limited to 30 degrees with objective evidence of pain beginning at 0 degrees, right lateral flexion was limited to10 degrees with painful motion beginning at 0 degrees, left lateral flexion was limited to 10 degrees with painful motion beginning at 0 degrees, right lateral rotation was limited to 10 degrees with objective evidence of painful motion beginning at 0 degrees, and left lateral rotation was limited to 10 degrees with objective evidence of painful motion beginning at 0 degrees.  On repetitive-use testing, post-test forward flexion ended at 10 degrees, post-test extension ended at 10 degrees, post-test right lateral flexion ended at 10 degrees, post-test left lateral flexion ended at 10 degrees, post-test right lateral rotation ended at 10 degrees, and post-test left lateral rotation ended at 10 degrees.  The record also establishes that from the period beginning on September 25, 2014, the Veteran had at least six weeks of incapacitating episodes over the prior 12 months due to his lumbar spine condition.  The examiner also indicated that the Veteran uses braces and canes occasionally.  The examiner noted that there was contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  No ankylosis of the spine was noted. 

For the period since September 25, 2014, thoracolumbar range of motion testing has revealed more decreased thoracolumbar motion but has not reflected ankylosis of the thoracolumbar spine-much less, the unfavorable ankyloses of the entire spine required for the next higher, 50 percent rating under the General Rating Formula. As noted above, range of motion testing conducted in the September 2014 VA examination revealed thoracolumbar flexion of 10 degrees.  

For this period, the Board has also considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Veteran has granted the maximum rating possible under limitation of motion for the lumbar spine, and further analysis under Deluca would not result in a higher schedular rating.  Johnson, supra.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's pain also has not been shown to be so disabling as to effectively result in ankyloses of the spine.

The Board further notes that, in addition to the criteria of the General Rating Formula, for rating thoracolumbar spine disabilities, 38 C.F.R. § 4.71a also includes an alternate Formula for Rating Intervertebral Disc Syndrome (IVDS)  Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  

Here, during his September 2014 VA examination, the Veteran reported to the examiner that he experienced incapacitating episodes of at least 6 weeks of total duration over the past 12 months.  Under 38 C.F.R. § 4.71a, a Veteran is entitled to a rating of 60 percent if it is shown that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  While there is nothing in the Veteran's treatment records, VA or private, showing that the Veteran was medically prescribed bedrest, giving the Veteran the benefit of reasonable doubt, the Board nevertheless finds this examination report credible.  Therefore, the Board finds that the Veteran is entitled to a 60 percent rating from September 25, 2014 for his herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5. 

The Board will discuss the issue of radiculopathy for the time period since September 25, 2014 below.  Radiculopathy notwithstanding, the Board finds that, since September 25, 2014, the Veteran has not experienced any additional objective neurological abnormalities related to his lumbar spine disease.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Veteran has not asserted that he has unfavorable of the entire spine, which is what would be required for the next higher rating.  As such, even accepting the Veteran's lay assertions as competent and credible, an assignment of any higher rating pursuant to any applicable criteria at any point since September 25, 2014 is not warranted. 



2. Increased Ratings for Radiculopathy

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

As noted, the Board has determined that the Veteran is entitled to a higher rating for his lumbar spine under the rating criteria discussed above.  That fact notwithstanding, the Board also finds that Note 1 of the General Rating Form provides a basis for assignment of additional, separate ratings for neurological manifestations of the Veteran's lumbar spine disability.  That note directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disabilities would result in a higher rating.  


Evaluation in Excess of 20 Percent for L4-L5, L5-S1 Radiculopathy, Right Lower Extremity Prior to September 25, 2014

Facts

In a May 2012 rating decision, an evaluation of 20 percent for L4-L5, L5-S1 radiculopathy with neuropathy, right lower extremity was assigned effective August 24, 2011 based on paralysis of the sciatic nerve with symptoms being moderate with incomplete paralysis.

Private treatment records from February 2007 indicate that the Veteran experienced no sciatic notch trochanteric bursal tenderness and that the physician was not able to determine any numbness. 

On VA examination in August 2011, the Veteran reported constant low back pain that radiated with intermittent numbness into bilateral legs down to the feet.  Muscle strength testing revealed 5/5 hip flexion on the left and right side, 5/5 knee extension on the left and right side, 5/5 ankle dorsiflexion on the left and right side, and 5/5 great toe extension on the left and right side.  No muscle atrophy was noted.  Deep tendon reflexes of the knee and ankle were normal.  Sensory exam revealed normal left and right upper anterior thigh, normal left and right thigh/knee, normal left and right lower leg/ankle, and normal left and right foot/toes.  The examiner noted decreased sensation to vibration all distal toes, bilateral feet.  Straight leg raising test results were negative.  The examiner noted that the Veteran had radicular pain due to radiculopathy and indicated that he experienced moderate numbness, moderate constant pain, and moderate paresthesias and/or dysestheias, in his left and right lower extremities involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  In a May 2012 email, the examiner provided a diagnosis of bilateral L4-L5, L5-S1 moderate radiculopathy with neuropathy, manifested by decreased sensation for vibration in bilateral feet.  The examiner opined that it is at least as likely as not that the bilateral L5-S1 radiculopathy and neuropathy is related to the Veteran's diagnosis of chronic lumbar-sacral spine degenerative disc disease, status post discectomy L5-S1, and hemilaminectomy, left L5, with lumbar stenosis, L4-L5.  

Analysis

Resolving doubt in the Veteran's favor, the Board finds that as of the date of his August 24, 2011 examination, the Veteran was shown to have radiculopathy of the right lower extremity (lower left extremity to be discussed below), as a separately ratable neurological manifestation of his service-connected spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5.  Moreover, considering the evidence in light of applicable rating criteria, the Veteran's right lower extremity radiculopathy warrants no more than a 20 percent, compensable rating. 

Here, for the period of August 24, 2011 to September 25, 2014, the Board finds that the weight of the evidence indicates that the Veteran has experienced no more than moderate symptoms associated with right lower extremity radiculopathy.  Specifically, during his August 2011 VA examination, the Veteran indicated that he experiences constant pain, moderate parasthesias, moderate numbness, and that the severity of his radiculopathy is moderate.  

As such, the Board finds that a 20 percent but no higher rating is warranted for right lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability.  A higher rating is not warranted because the evidence does not establish, from August 24, 2011 to September 25, 2014, that the Veteran experienced moderately severe symptoms related to his radiculopathy.


Initial Evaluation for L4-L5, L5-S1 Radiculopathy, Left Lower Extremity, from December 22, 2006 to August 24, 2011

Facts

Private treatment records from September 2002 indicate that the Veteran experienced low back pain with some neck pain without radiations into his arms.  The examiner noted that there was no numbness or weakness or bowel or bladder symptoms.  The examiner noted that the Veteran's symptoms were pretty much axial in general, that he doesn't have any arm or leg pain to any substantial degrees.  On examination, the Veteran had no weakness in the lower extremities on manual testing.  The examiner indicated that there was some discomfort in his back at about 60 degrees but no radicular symptoms, no focal sensory or reflex asymmetry.  The examiner noted some left lower extremity numbness but no radiculopathy. 

Private treatment records dated July 2006 indicate that the Veteran that the Veteran had ongoing pain in his back for several months but did not have any radicular symptoms such as numbness, weakness, or other problems. 
 
During the Veteran's December 2006 VA examination, the Veteran reported complaints of constant back pain which caused pain to radiate down his left leg into his foot.  The Veteran did not indicate that he experiences numbness in his right foot.  The examiner noted that testing with the monofilament of 5.0 revealed a decrease in sensation on the dorsum aspect of the Veteran's left foot.  He also had a decrease in vibratory sense on left foot testing as well.  There was no noted muscle atrophy, but the Veteran did experience a very slight decrease in strength on his left side (4/5, as opposed to 5/5 on his right).  

A February 2007 private treatment record indicated normal neurological examination.  The examiner indicated that he could not determine any numbness at that time but there was certainly no weakness or reflexive change. 

In his August 2008 Hearing, the Veteran indicated that he experiences numbness mostly on his left side if he sits too long and if he is lifting something.  See August 2008 BVA Hearing Transcript, pg. 15.  The Veteran also indicated that he occasionally experiences numbness on his right side as well.  Id.

Analysis

Considering the Veteran's December 2006 VA examination as well the Veteran's statements, and resolving doubt in the Veteran's favor, the Board finds that as of the date of the December 22, 2006 examination, the Veteran has been shown to have radiculopathy of the left lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.  Moreover, considering the evidence in light of applicable rating criteria, that disability warrants no more than the minimum, 10 percent, compensable rating.

Here, the Board finds that the weight of the evidence indicates that the Veteran has experienced no more than mild symptoms associated with his left leg radiculopathy.  Specifically, the December 2006 VA examiner noted that there was a slight decrease in strength on the Veteran's left side, however, there was no motor weakness. 

As such, the Board finds that a separate 10 percent, and no higher, rating is warranted for left leg radiculopathy associated with the Veteran's service-connected lumbar spine disability.  

As regards the Veteran's contentions that he sometimes experiences numbness in his right leg, the Board has considered the Veteran's competent lay assertions.  See e.g., Layno v. Brown, 6 Vet. App. 465, 470.  However, ratings for radiculopathy are based on the objective results of testing administered by, and findings rendered by, trained medical professionals.  Hence, the Veteran's assertions are not competent in this regard.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As indicated, here, such testing results and findings do not support the assignment of a rating for right leg radiculopathy under Diagnostic Code 8520.  Thus, while the assertions of the Veteran have been considered, such assertions are not considered more persuasive than the objective testing results and medical findings which, as indicated above, do not support a rating for the Veteran's right leg numbness for the period of December 22, 2006 to August 24, 2011.


Evaluation in Excess of 20 Percent for L4-L5, L5-S1 Radiculopathy, Left Lower Extremity, From August 24, 2011 to September 25, 2014

Facts

In a May, 2012 rating decision, service connection for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity was granted with an evaluation of 20 percent effective August 24, 2011, which was the date of his VA examination.

As noted above, on VA examination in August 2011, the Veteran reported constant low back pain that radiated with intermittent numbness into bilateral legs down to the feet.  Muscle strength testing revealed 5/5 hip flexion on the left and right side, 5/5 knee extension on the left and right side, 5/5 ankle dorsiflexion on the left and right side, and 5/5 great toe extension on the left and right side.  No muscle atrophy was noted.  Deep tendon reflexes of the knee and ankle were normal.  Sensory exam revealed normal left and right upper anterior thigh, normal left and right thigh/knee, normal left and right lower leg/ankle, and normal left and right foot/toes.  The examiner noted decreased sensation to vibration all distal toes, bilateral feet.  Straight leg raising test results were negative.  The examiner noted that the Veteran had radicular pain due to radiculopathy and indicated that he experienced moderate numbness, moderate constant pain, and moderate paresthesias and/or dysestheias, in his left and right lower extremities involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  In a May 2012 email, the examiner provided a diagnosis of bilateral L4-L5, L5-S1 moderate radiculopathy with neuropathy, manifested by decreased sensation for vibration in bilateral feet.  The examiner opined that it is at least as likely as not that the bilateral L5-S1 radiculopathy and neuropathy is related to the Veteran's diagnosis of chronic lumbar-sacral spine degenerative disc disease, status post discectomy L5-S1, and hemilaminectomy, left L5, with lumbar stenosis, L4-L5.  

In a May 2012 email, the examiner provided a diagnosis of bilateral L4-L5, L5-S1 moderate radiculopathy with neuropathy, manifested by decreased sensation for vibration in bilateral feet.  The examiner opined that it is at least as likely as not that the bilateral L5-S1 radiculopathy and neuropathy is related to the Veteran's diagnosis of chronic lumbar-sacral spine degenerative disc disease, status post discectomy L5-S1, and hemilaminectomy, left L5, with lumbar stenosis, L4-L5.  

Analysis

Here, for the period of August 24, 2011 to September 25, 2014, the Board finds that the weight of the evidence indicates that the severity of his radiculopathy did increase from mild to moderate, but the Veteran experienced no more than moderate symptoms associated with left lower extremity radiculopathy.  As previously stated, during his August 2011 VA examination, the examiner indicated that the Veteran experienced constant pain, moderate parasthesias, moderate numbness, and that the severity of his radiculopathy was moderate.  The Veteran did not experience any intermittent pain.

As such, the Board finds that a 20 percent but no higher rating is warranted for left lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability.  A higher rating is not warranted because the evidence does not establish, from August 24, 2011 to September 25, 2014, that the Veteran experienced moderately severe symptoms related to his radiculopathy.


Evaluation in Excess of 40 Percent for L4-L5, L5-S1 Radiculopathy, Right Lower Extremity since September 25, 2014

On examination in September 25, 2014, the Veteran received a positive test result during his straight leg raising test.  The examiner noted that the Veteran experienced severe constant pain in his right lower extremity and indicated that the Veteran's diagnosed radiculopathy was severe.  The examiner noted that the Veteran does not have muscle atrophy and does not experience numbness in his right lower extremity.  Additionally, the examiner noted that the Veteran does not experience paresethesias in his right lower extremity and showed normal strength during muscle strength testing.  The examiner indicated that the Veteran did not have any other signs or symptoms of radiculopathy.

Analysis

Here, the Board finds that from September 25, 2014, the Veteran's radiculopathy was moderately severe and warrants a 40 percent evaluation.  The next higher rating (60 percent) is warranted where there is severe incomplete paralysis with marked muscular atrophy.  In the Veteran's case, although the September 25, 2014 VA examiner characterized most of the Veteran's radicular symptoms as severe, he also determined that no muscular atrophy or parasethesias was present.  Therefore, without evidence of muscular atrophy in the right lower extremity, much less evidence of marked muscular atrophy, the higher, 60 percent rating under DC 8520 is not warranted.  The 40 percent rating already in effect for "moderately severe" incomplete paralysis of the sciatic nerve encompasses the fact that the neurogenic claudication of the Veteran's right lower extremity was found to be severe according to the September 2014 VA examination report.


Evaluation in Excess of 40 Percent for L4-L5, L5-S1 Radiculopathy, Left Lower Extremity since September 25, 2014

On examination in September 25, 2014, the Veteran had a positive test result during his straight leg raising test.  The examiner noted that the Veteran experienced severe constant pain in his lower left extremity and indicated that the Veteran's diagnosed radiculopathy was severe.  The examiner also noted that during the Veteran's muscle strength testing, he had less than normal strength (active against gravity) during hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension in his left lower extremity.  However, the Veteran does not have muscle atrophy and does not experience numbness in his left lower extremity.  Additionally, the examiner noted that the Veteran does not experience paresethesias in his left lower extremity.

Analysis

Here, the Board finds that the weight of the evidence indicates that the Veteran has experienced no more than moderately severe symptoms associated with his left lower extremity radiculopathy.  In this regard, the Veteran has reported pain with some weakness.  However, the September 2014 VA examiner indicates that there was no sensory or motor weakness.

The next higher rating (60 percent) is warranted where there is severe incomplete paralysis with marked muscular atrophy.  In the Veteran's case, although the September 25, 2014 VA examiner characterized most of the Veteran's radicular symptoms as severe, he also determined that no muscular atrophy was present.  Therefore, without evidence of muscular atrophy in the left lower extremity, much less evidence of marked muscular atrophy, the higher, 60 percent rating under DC 8520 is not warranted.  The 40 percent rating already in effect for "moderately severe" incomplete paralysis of the sciatic nerve encompasses the fact that the neurogenic claudication of the Veteran's left lower extremity was found to be severe according to the September 2014 VA examination report.


II.   Other Considerations

1. Extra-Schedular Rating

The Board has considered whether further stages ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected spine condition as well as his neurological manifestations; however, the Board finds that his symptomatology has been stable for each disability at each stage of the appeal.  Therefore, assigning further staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected spine disability and each of the separately-rated associated neurological manifestations with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria.

The Veteran's various subjective complaints- including but not limited to pain, stiffness, and his inability sit on his lawnmower or in bleachers without aggravating his back, are contemplated by the rating criteria under which each associated disability is rated.  Specifically, the Veteran's complaints of pain and stiffness are contemplated under the assigned rating for diseases and injuries of the spine.  See Diagnostic Code 5234.  Additionally, the tingling the Veteran experiences in his legs is contemplated under the assigned rating for radiculopathy.  See Diagnostic Code 8520.  Therefore, the Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability.  In other words, he does not experience problems due to his service-connected spine disability that are not accounted for by the rating schedule.  Additionally, the evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the left and right lower extremities.  As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


2. Total Disability Rating Due to Individual Unemployability

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On VA examination in December 2006, the Veteran asserted that his condition aggravates his occupation where he works at Fort Rucker in supplies.  The Veteran indicated that he sometimes has to lift heavy objects with aggravate his back.

The Board notes that on VA examination in December 2006, the Veteran was still working.  Additionally, on VA examination in August 2011, the Veteran indicated that he was still working as he stated that he missed 8-10 days in the 12 month period before the examination due to his back condition.  VA treatment records from September 2012 indicate that the Veteran fully retired from Fort Rucker in telephone maintenance and supply tech on January 31, 2012.

As the Veteran was working prior to January 31, 2012, he is not entitled to a TDIU prior to that date.  With regard to the period from January 31, 2012, the evidence indicates that, although the Veteran previously missed work because of his back, there is no evidence or argument indicating he is rendered effectively unemployable as a result of his disability, to include associated manifestations.  As such, the Board finds that as the matter of the Veteran's entitlement to a TDIU due to his lumbar spine disability has not been reasonably raised and need not be addressed. 

For the forgoing reasons, the Board finds that no other higher or separate ratings are warranted for the claim of entitlement to a higher rating for a spine condition.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating of 40 percent, and no higher, for spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, prior to September 25, 2014, is granted.

A rating of 60 percent, and no higher, for spinal discectomy for herniated nucleus pulposus, L5-S1, hemilaminectomy, left L5, based on incapacitating episodes, since September 25, 2014, is granted.

An initial evaluation in excess of 20 percent for L4-L5, L5-S1 radiculopathy with neuropathy, right lower extremity prior to September 25, 2014, is denied. 

An initial evaluation of 10 percent for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity beginning on December 22, 2006 to August 24, 2011, is granted.

A rating in excess of 20 percent for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity from August 24, 2011 to September 25, 2014, is denied.

A rating in excess of 40 percent for L4-L5, L5-S1 radiculopathy with neuropathy, right lower extremity since September 25, 2014, is denied. 

A rating in excess of 40 percent for L4-L5, L5-S1 radiculopathy with neuropathy, left lower extremity since September 25, 2014, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


